ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 May 2022 has been entered.  Claims 1-3, 6-16, and 19-24 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-3, 6-16, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Baheti, Wang, Acharya, Driscoll, nor Harrison, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“filtering the low-level data to pass a portion of the low-level data that is associated with moving Doppler bins, the portion of the low-level data including multiple cells having respective amplitudes; 
detecting the at least one object based on the portion of the low-level data by identifying adjacent cells of the multiple cells with amplitudes that are greater than amplitudes of neighboring cells of the multiple cells, a difference between the amplitudes of the adjacent cells and the amplitudes of the neighboring cells being greater than a particular threshold; 
generating trace data to include the adjacent cells or the one or more cells; 
extracting, from the trace data, one or more features associated with the at least one object from the amplitude information within the low-level data; and 
analyzing, using a machine-learning module machine learning, the one or more features to determine an object class that is associated with the at least one object, the machine-learning module including multiple nodes in one or more hidden layers between an input layer and an output layer, each of the multiple nodes in the one or more hidden layers configured to analyze a different portion of the one or more features using an activation function, the object class associated with the at least one object being based on which nodes of the multiple nodes are activated.” 
as recited by claim 1 and similarly recited in claim(s) 13 and 16, over any of the prior art of record, alone or in combination.  Claims 2- 3, 6-12, 14-15 and 19-24 depend on claims 1, 13 and 16; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648